 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KENNETH WAYNE MILLS,                               No. 2:18-cv-2046-EFB P
12                       Petitioner,
13               v.                                      ORDER
14    U.S. DISTRICT COURT, EASTERN
      DISTRICT OF CALIFORNIA,
15
                         Respondent.
16

17
             Petitioner is a state prisoner proceeding without counsel on a petition for a writ of habeas
18
     corpus pursuant to 28 U.S.C. § 2254.1 Rule 4 of the Rules Governing Section 2254 Cases
19
     requires the court to conduct a preliminary review of all petitions for writ of habeas corpus filed
20
     by state prisoners. The court must summarily dismiss a petition if it “plainly appears . . . that the
21
     petitioner is not entitled to relief . . . .” The court has conducted the review required under Rule 4
22
     and will dismiss the petition with leave to amend because it violates Rule 2 of the Rules
23
     Governing § 2254 Cases.
24
     /////
25

26           1
              Buried within various exhibits filed by petitioner on August 8, 2018, is an application to
27   proceed in forma pauperis. See ECF No. 3 at 17-18, 25-26. Examination of the in forma pauperis
     application reveals that he is unable to afford the costs of suit. Accordingly, the application to
28   proceed in forma pauperis is granted. See 28 U.S.C. § 1915(a).
 1           An application for federal habeas relief must specify all grounds for relief, state facts
 2   supporting each ground and state the relief requested. Rule 2(c), Rules Governing § 2254 Cases.
 3   While under Ninth Circuit precedent, this court must liberally construe the allegations of a
 4   prisoner proceeding without counsel, see Roy v. Lampert, 465 F.3d 964, 970 (9th Cir. 2006), the
 5   court cannot grant relief based on conclusory allegations not supported by any specific facts,
 6   Jones v. Gomez, 66 F.3d 199, 204-05 (9th Cir. 1995); James v. Borg, 24 F.3d 20, 26 (9th Cir.
 7   1994). Moreover, a petitioner who seeks relief from multiple judgments must file a separate
 8   petition as to each judgment. See Rule 2(e), Rules Governing § 2254 Cases.
 9           In his amended petition (ECF No. 5), petitioner challenges both a civil judgment (referring
10   to Mills v. Los Angeles Superior Court, Case No. 2:17-cv-2667-MCE-KJN (E.D. Cal.)), and a
11   criminal judgment (referring to Los Angeles County Criminal Case No. VA088677). ECF No. 5
12   at 3-4. The petition provides very little information regarding the factual basis of petitioner’s
13   claims and does not include a request for relief. Further, petitioner may not challenge a civil
14   judgment by way of habeas corpus. See Nettles v. Grounds, 830 F.3d 922 (9th Cir. 2016) (a
15   prisoner’s claim which, if successful, would not necessarily lead to immediate or speedier release
16   falls outside the “core of habeas corpus” and must be pursued in an action brought pursuant to 42
17   U.S.C. § 1983). If petitioner wishes to pursue habeas relief with respect to his Los Angeles
18   conviction, he has chosen the wrong venue. See 28 U.S.C. § 2241(d). The Los Angeles County
19   Superior Court is located within the Central District of California, which is also where petitioner
20   is confined.
21           Accordingly, petitioner’s application for writ of habeas corpus is summarily dismissed
22   with leave to amend. Petitioner is cautioned that any amended petition must challenge only one
23   conviction and must state facts to support each ground for relief.
24           Accordingly, it is ORDERED that:
25           1. Petitioner’s request for leave to proceed in forma pauperis (ECF No. 3) is granted.
26           2. Petitioner’s application for writ of habeas corpus (ECF No. 5) is summarily dismissed.
27   /////
28   /////
                                                        2
 1          3. Petitioner has 30 days from the date of this order to file an amended petition for a writ
 2   of habeas corpus curing the deficiencies identified in this order.
 3          4. Petitioner’s failure to comply with this order will result in a recommendation that this
 4   action be dismissed.
 5          5. The Clerk of the Court is directed to send petitioner the court’s form for application for
 6   writ of habeas corpus.
 7   DATED: October 18, 2018.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
